By the Court.

Lumpkin, J.
delivering the opinion.
Green Martin having been convicted of murder at the March Term, 1858, of the Superior Court of Washington county, moved for a new trial, on eight grounds, as will appear in the Reporter’s statement. The first three grounds may be considered together, namely, that the verdict was contrary to law, to the evidence and weight of evidence. The meaning of this is, that the facts in the record, did not justify the jury in finding the defendant guilty of murder. That if he was guilty of any offence, it was involuntary manslaughter.
This case is rather peculiar in several respects. No one doubts, that the boy Alfred came to his death at the hands of Green Martin and his son Godfrey, or one of them. At 12 o’clock on the 19th of May, 1857, he was well. The father and son commenced punishing him for some insolence offered to the son, which was kept up at longer or shorter intervals, until late in the afternoon, covering a period of three hours or more, when the boy expired. And the joost mortem, examination showed that the neck was dislocated, and that there were various bruises on the body and limbs of the boy. The last injury inflicted, as seen and testified to by one of the daughters of the defendant, was a *511kick from Godfrey Martin, the son, which brought the boy to the ground, from which he was not seen to rise after-wards.
It is.not disputed, that the owner of a slave has the right to correct him for his misconduct. And the mode and measure of punishment must in the main, he left to the master. It must not he cruel and excessive. The manner of punishing slaves, is different with different persons. The unusual modes of punishing slaves resorted to by some owners, are not necessarily, nor always the most cruel or severe. It is frequency so in the seeming only. From the nature of the case there cannot he any uniform rule prescribed upon the subject. It can hardly be supposed, that the. Martini intended, to kill the boy. Still if the circumstances show, that their treatment was such, as was likely to produce death, the law will infer malice and the offence may he adjudged murder.
There is a further difficulty in this case. The dislocation of the neck was unquestionably sufficient of itself to cause instant death. It may have been occasioned by the last kick given by Godfrey Martin. The evidence is not full and satisfactory upon this point.
The proof discloses no positive participation on the part of Green Martin, after the first acts which were testified to, and these could not of themselves have produced death. And yet upon all of these points, there was room perhaps for the jury to have formed an opinion for themselves, touching all these matters. The points to which I havé alluded, were involved in just that degree of uncertainty as to restrain a Court from pronouncing authoritatively, the law which should control this case. There were marks of abuse upon the person, particularly the limbs of the boy, as sworn to by Dr. Tucker, which are not explained or accounted for by the proof. Nor is the absence of testimony strange in this case. The daughters and sisters of the actors in this unfortunate affair, were the unwilling, not to say affrighted *512witnesses, who alone were present all the time to its fatal termination.
As it is our purpose to remand this cause for a rehearing, we will forbear to comment upon the evidence.
4. As to the alleged misrepresentation of the testimony by the Attorney General, and the associate counsel on the side of the State, we have nothing to add, to what has been heretofore said by this Court. The recital of the testimony may not have been perhaps entirely accurate. The attention of the Court however, was not called to the impropriety complained of; and counsel for the prisoner had ample opportunity in conclusion to set the testimony right.
5. The next error assigned is, that the Court refused to give a legal charge when requested, and in the language of the request. There is some confusion in the record upon this point. The Judge certifies, that he gave the law as asked for, and in the very words of the authority relied on by the counsel. He refused to give the law in charge as applicable to a particular set of facts referred to by counsel, but did instruct the jury, that such was the law as applicable to all the facts of the case. And in this, we think the Judge was right. It is certainly true, that if Green Martin did not participate, so far as the particular facts recited in the request were concerned, he was not guilty, so far as those facts went to establish his guilt, still upon all the facts of the case, he might nevertheless, have been found guilty.
6. As to the complaint, that the Court allowed the verdict to be amended, we are clear, that it needed no amendment; but that it was a legal verdict and sufficiently certain as it was originally rendered.
7. Was Reuben Osborn an impartial juror ?
If the statement made by him to Richard L. Warthen, that the previous misconduct of the Martins, had influenced the finding in this case, be true, even as to himself, of course he was not an indifferent, but a prejudiced juror. But try him by his own statement in the exculpatory affidavit which he *513filed, and how does he stand ? He admits that he said to Warthen in justification of the verdict of guilty which he and his fellow jurors had rendered, that the Martins were bad men any how, for that he had heard they had beat a man pretty-nigh to death the spring before. But this is not all; he not only acknowledges the unfavorable impression made upon his own mind, as to the Martins, but confesses further, that the Peace case was mentioned in the room, while the jury were engaged in making up their verdict in this case, and he thinks, by himself. By way of explanation, I would reifi'ark, that Green Martin had been engaged in a difficulty with a man by the name of Peace, previous to this prosecution. Had not this juror a bias resting on his mind against the accused ? We may suppose his own mind to be in doubt as to the guilt or innocence of the prisoner; his previous misconduct comes up to his recollection, and instead of giving to the defendant the benefit of his doubt, he concludes, <che is a bad man any how,” let him be punished. And the inveteracy of his prejudice is clearly evinced, by his flinging the Peace case upon the minds of his fellow jurors, when they too, perhaps, were hesitating and halting between, two opinions, as to what verdict they should return.
It is true, that Osborn endeavors to expurgate himself. But we know not ourselves. Besides, the affidavits of the other jurors were not taken exonerating themselves from the extrinsic influence which was brought to bear upon their minds during their consultation. If the statement be true, that Green Martin was not only acquitted, but fully justified by the Court and the country, for the severe chastisement inflicted by him on Peace, on account of the gross insult offered to the female members of Martin’s family, it not only serves to illustrate the impropriety of lugging extraneous transactions into criminal trials, but it goes still further to fix the hostile state of Osborn’s mind toward the man, whose life was committed to his hands.
On the ground of the disqualification of Osborn as a ju*514ror, we shall order a new trial in this case. Justice will not-suffer by the delay. Courts generally should imitate the conduct of the Governor and Council of Massachusetts, when the life of Dr. Webster was in their keeping. (I am glad to find something to commend in that ancient commonwealth !) They took time to consider. They calmly and patiently examined every fact and circumstance, and finally, when nothing to extenuate could be found, the culprit was remitted to the dungeon and the gallows. And the whole country felt that the law had been vindicated, and the triumph of justice secured. There should be no hot haste, when the life of a fellow-citizen is involved.
8. As to the eighth ground, namely, the monomania of the defendant, we dispose of it by saying, that much more, we apprehend, will have to be proven, than is foreshadowed in the deposition .of Dr. Tucker, before this defence can be. made available.
Judgment reversed